DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.

Claims 1, 7-11, 17-20 and 51 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The arguments/remarks filed by the applicant on 4/14/2021 have been fully considered and are responded in the following.



Applicant’s arguments, ‘Fingal and Pantazelos, alone or in proposed combination, fail to disclose "blocking the presentation of the content via the computing device if no portion of the face is directed toward the display or the captured image comprises greater than one face directed toward the display" as recited in claim 1, as amended.’, see p. 7, ¶1, filed 4/14/2021, with respect to the amended claims overcoming the cited prior art references of the rejection of claims 1, 11, and 51 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn; however, upon further search and consideration, a new grounds of rejection – as necessitated by amendment – is made in view of newly cited prior art Hodge and Buck. Please refer to "Claim Rejections - 35 USC § 103" section below for detail analysis. Examiner suggests that applicant incorporates further limitations from the specification that actively show the prevention of displaying content to an undesired audience as well as demonstrate the assurance of attention from the intended user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-11, 17-20 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge (US 20130135198 A1) in view of Buck (US 20140201844 A1).

Regarding claim 1, Hodge teaches a method for intelligent display of content, comprising:
capturing an image of a face via a camera of a computing device; ([0037] Device 10 may have a camera or other optical sensor such as camera 30 that can be used for gaze detection operations. Cameras used for gaze detection may, for example, be used by device 10 to capture images of a user's face that are processed by device 10 to detect where the user's gaze is directed.)
determining, based on the captured image, whether at least one portion of the face is directed toward a display of the computing device; ([0008] An electronic device is provided that may have gaze detection capabilities. One or more gaze detection sensors such as a camera may be used by the electronic device to determine whether a user's gaze is directed towards the electronic device (e.g., whether the user of the electronic device is looking at the electronic device). In particular, the electronic device may use gaze detection sensors to determine whether or not the user is looking at a display portion of the electronic device.)
retrieving, from a memory, (FIG. 2, storage 34) a rule specifying criteria for determining whether to block or permit presentation of content based on whether one or more faces are directed toward the display; ([0101] Any suitable criteria may be used to determine when to switch device 10 between these modes. For example, gaze detection data, user input data, and/or sensor data may be used to determine an appropriate mode in which to operate device 10.)
determining, based on the rule and whether the at least the portion of the face is directed toward the display; and ([0008] An electronic device is provided that may have gaze detection 
permitting the presentation of content via the computing device if at least the portion of the face is directed toward the display; and ([0013] If desired, the electronic device may resume the video playback operation when it detects that the user has redirected their gaze towards the electronic device (e.g., towards the video screen).)
blocking the presentation of the content via the computing device if no portion of the face is directed toward the display or the captured image comprises greater than one face directed toward the display. ([0013] when the electronic device detects that the user's gaze is no longer directed towards the electronic device, the electronic device may enter one of the standby modes, dim the display screen that was being used for the video playback operation, and pause the video playback operation.) Here Hodge discloses in ¶29 that an advantage of turning off the display when the user is not looking at the display is this may help prevent unauthorized users from viewing information on the display, thereby enhancing device security.

Hodge teaches permitting the presentation of content if at least the portion of the face is directed toward the display and blocking the presentation of the content if no portion of the face is directed toward the display, but does not explicitly teach determining permitting and blocking the presentation of the content, based on whether the captured image comprises greater than one face directed toward the display. This aspect of the claim is identified as a difference.
explicitly teaches
permitting the presentation of content via the computing device if at least the portion of the face is directed toward the display and the captured image comprises no greater than one face directed toward the display; and blocking the presentation of the content via the computing device if no portion of the face is directed toward the display or the captured image comprises greater than one face directed toward the display. ([0073] the mobile user satisfies themselves that the environment is free of shoulder surfers and begins work. The system takes note of the background in the camera. Background is part of the image that is not the user's face or hands or other body parts. As long as the background stays substantially the same user is ok. If the system detects any change in the background then privacy measures are initiated.) Here Buck summaries that “a first or reference image is acquired using a front-facing camera of the user's computing device. A second or target image is acquired using the front-facing camera. The images are compared and an alert is generated if there is a change in background that exceeds a threshold. The change may be a person who has entered the environment and is watching the computing device screen. The alert may include reducing the visibility of information shown on the screen, obscuring at least a portion of information shown on an electronic screen of the computing device” (¶5, claim 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “gaze detection capabilities” concept of Hodge, and the “privacy preserving” approach of Buck, to enhance the security and privacy of user by monitoring the background environment, as well as to detect and prevent shoulder surfing (Buck [0005-0006]).

Regarding claim 7, Hodge in view of Buck teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the permitting presentation of the content comprises delaying presentation of the content. ([Hodge 0013] the electronic device may interrupt an operation when the electronic device begins operating in one of the standby mode. For example, the electronic device may be performing a video playback operation while in the active mode. In this example, when the electronic device detects that the user's gaze is no longer directed towards the electronic device, the electronic device may enter one of the standby modes, dim the display screen that was being used for the video playback operation, and pause the video playback operation. If desired, the electronic device may resume the video playback operation when it detects that the user has redirected their gaze towards the electronic device (e.g., towards the video screen).)

Regarding claim 8, Hodge in view of Buck teaches all the features with respect to claim 7, as outlined above. The combination further teaches wherein the delaying presentation of the content comprises: 
storing the content in memory; determining, based on the rule and whether the at least one portion of the face is directed toward the display, when to permit the presentation of the content via the computing device; and permitting the presentation of the content based on the determination of when to permit the presentation of the content. ([Hodge 0013] the electronic device may interrupt an operation when the electronic device begins operating in one of the standby mode. For example, the electronic device may be performing a video playback operation while in the active mode. In this example, when the electronic device detects that the user's gaze is no longer directed towards the electronic device, the electronic device may enter one of the standby modes, dim the display screen that was being used for the video playback operation, and pause the video playback operation. If desired, the electronic device may resume the video playback operation when it detects that the user has redirected their gaze towards the electronic device (e.g., towards the video screen).) Here storing the content in memory is obvious because video playback can be paused and then resumed later for 

Regarding claim 9, Hodge in view of Buck teaches all the features with respect to claim 1, as outlined above. The combination further teaches 
determining that the image includes no greater than one face, ([Buck 0073] the mobile user satisfies themselves that the environment is free of shoulder surfers and begins work. The system takes note of the background in the camera. Background is part of the image that is not the user's face or hands or other body parts. As long as the background stays substantially the same user is ok. If the system detects any change in the background then privacy measures are initiated.) Here Buck discloses presentation of the content is based on determining that the image includes no greater than one face.
wherein the blocking or permitting the presentation comprises delaying the presentation of the content via the computing device until it is determined that the at least one portion of the face is directed toward the display. ([Hodge 0013] when the electronic device detects that the user's gaze is no longer directed towards the electronic device, the electronic device may enter one of the standby modes, dim the display screen that was being used for the video playback operation, and pause the video playback operation. If desired, the electronic device may resume the video playback operation when it detects that the user has redirected their gaze towards the electronic device (e.g., towards the video screen).)

Regarding claim 10, Hodge in view of Buck teaches all the features with respect to claim 1, as outlined above. The combination further teaches 
determining a number of faces included in the captured image, ([Buck 0073] the mobile user satisfies themselves that the environment is free of shoulder surfers and begins work. The system takes 
wherein the blocking or permitting the presentation comprises delaying the presentation of the content via the computing device until it is determined that the captured image includes no greater than one face directed toward the display. ([Buck 0005, claim 2] The images are compared and an alert is generated if there is a change in background that exceeds a threshold. The change may be a person who has entered the environment and is watching the computing device screen. The alert may include reducing the visibility of information shown on the screen; obscuring at least a portion of information shown on an electronic screen of the computing device.) Reference Hodge in ¶13 discloses delaying the presentation of the content until criteria is met. Therefore the combination discloses the limitation.

Regarding claim 11, the scope of the claim is similar to that of claim 1. Accordingly, the claim is rejected using a similar rationale, with additional limitation,
a camera; (Hodge FIG. 2, integrated camera 41)
a display; (Hodge FIG. 2, display and audio devices 42)
a memory; (Hodge FIG. 2, storage 34) and 
control circuitry. (Hodge FIG. 2, processing circuitry 36)

Regarding claim 17, the scope of the claim is similar to that of claim 7. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 18, the scope of the claim is similar to that of claim 8. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 19, the scope of the claim is similar to that of claim 9. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 20, the scope of the claim is similar to that of claim 10. Accordingly, the claim is rejected using a similar rationale.

Regarding claim 51, the scope of the claim is similar to that of claim 1. Accordingly, the claim is rejected using a similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150113666 A1, "Protecting display of potentially sensitive information", by Buck, teaches that the security and privacy of a user is enhanced by distinguishing between potentially sensitive information and non-sensitive information being displayed on a display of a computing device. In an embodiment, potentially sensitive information on a display is identified by parsing information to be displayed. A front-facing camera of the user's computing device is used to monitor the user's background and compare any changes to a 
US 9955218 B2, "Smart mechanism for blocking media responsive to user environment", by Panchaksharaiah, teaches blocking sections of media using censoring techniques adaptive to context of the user environment. For example, by first determining features of the user environment such as location, time of day, attention level of the user, number of users, the type of media system being used, or the layout of a user environment, different methods of censorship and blocking may be implemented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/H.Y./Examiner, Art Unit 2493

/PETER C SHAW/Primary Examiner, Art Unit 2493